         Exhibit 10.8


ALLIANCE FIBER OPTIC PRODUCTS, INC.
2000 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT

                 AllianceFiber Optic Products, Inc. (the “Company”) hereby
grants an option to purchase Shares of its Common Stock to the optionee named
below on the terms and conditions set forth in this cover sheet, the Company’s
2000 Stock Incentive Plan, and the attachment (together, the “Stock Option
Agreement”):

      Grant Number

      Date of Grant

      Vesting Commencement Date

      Exercise Price Per Share                    US$

      Total Number of Shares Granted

      Type of Option                                    __Incentive Stock Option
                                                        
            __Nonqualified Stock Option

      Expiration Date

Exercise Schedule:

        The option granted hereunder may be exercised, in whole or in part,
based on the vesting schedule as set forth below.

        Twenty-five percent (25%) of the shares subject to the option shall vest
in the holder thereof on the one-year anniversary of the Vesting Commencement
Date and an additional twenty-five percent (25%) of the shares subject to the
option shall vest in the holder thereof at the end of each full year thereafter.

        By signing this cover sheet, you agree that this Stock Option Agreement
is subject to the terms and conditions of this cover sheet, the attachment and
the 2000 Stock Incentive Plan.

 OPTIONEE Alliance Fiber Optic Products, Inc   a Delaware corporation    
                                                    
By                                                     Employee Name Peter C.
Chang, President

--------------------------------------------------------------------------------


ALLIANCE FIBER OPTIC PRODUCTS, INC.
2000 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT

                 AllianceFiber Optic Products, Inc. (the “Company”) hereby
grants an option to purchase Shares of its Common Stock to the optionee named
below on the terms and conditions set forth in this cover sheet, the Company’s
2000 Stock Incentive Plan, and the attachment (together, the “Stock Option
Agreement”):

      Grant Number

      Date of Grant

      Vesting Commencement Date

      Exercise Price Per Share                    US$

      Total Number of Shares Granted

      Type of Option                                    __Incentive Stock Option
                                                        
            __Nonqualified Stock Option

      Expiration Date

Exercise Schedule:

        The option granted hereunder may be exercised, in whole or in part,
based on the vesting schedule as set forth below.

        One thirty-sixth (1/36) of the shares subject to the option shall vest
in the holder thereof each month following the Vesting Commencement Date to be
fully vested after 36 months.

        By signing this cover sheet, you agree that this Stock Option Agreement
is subject to the terms and conditions of this cover sheet, the attachment and
the 2000 Stock Incentive Plan.

 OPTIONEE Alliance Fiber Optic Products, Inc   a Delaware corporation    
                                                    
By                                                     Employee Name Peter C.
Chang, President

--------------------------------------------------------------------------------